
	
		II
		112th CONGRESS
		1st Session
		S. 1624
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2011
			Mr. Brown of
			 Massachusetts (for himself and Mr.
			 Kerry) introduced the following bill; which was read twice and
			 referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		A BILL
		To provide for the economical production of various
		  United States coins.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Currency Efficiency Act of
			 2011.
		2.FindingsCongress finds that—
			(1)the United States
			 simultaneously produces several versions of the $1 coins, in addition to the $1
			 banknote;
			(2)such duplication
			 does not render a benefit to the Nation;
			(3)75 percent of
			 Presidential $1 coin payments are deposits to banks;
			(4)banks have
			 redeposited more than 40 percent of issued Presidential $1 coins to the Federal
			 Reserve banks;
			(5)the Federal
			 Reserve banks now store over $1,000,000,000 in excess $1 coins;
			(6)the Board of
			 Governors of the Federal Reserve System does not believe that demand for $1
			 coins will improve;
			(7)several original
			 supporters of the Presidential $1 coin program now express concerns about its
			 results;
			(8)the American
			 people have demonstrated by their actions a preference for paper currency over
			 coinage in the $1 denomination;
			(9)the United States
			 faces a fiscal crisis, where expending funds to produce, store, and guard
			 unwanted currency is indefensible;
			(10)it is
			 appropriate to provide for the reform and economical continuance of the
			 production of $1 coins by the Federal Government.
			3.Suspension of $1
			 presidential coin program during surplusSection 5112(n)(8) of title 31, United
			 States Code, is amended by adding on the end the following: The
			 Secretary shall suspend issuance of coins under this subsection during any
			 period for which the Secretary determines that the surplus supply of $1 coins
			 exceeds the reasonable circulation needs for one year..
		4.Restriction on
			 overproduction of $1 coinsSection 5112 of title 31, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(w)Restriction on
				overproduction of $1 coinsNotwithstanding any other provision of
				this section, no $1 coin may be minted or issued under this section during any
				period in which the number of $1 coins issued, but not in circulation, is more
				than 10 percent of the number of $1 coins in
				circulation.
				.
		5.Presidential
			 spouse coins not affectedSection 5112(o)(5)(C) of title 31, United
			 States Code, is amended by adding at the end the following: The
			 suspension or termination of the presidential coin program under subsection
			 (n)(8) shall not affect the minting or issuance of coins under this subsection
			 in chronological order according to the service of each such
			 President..
		6.Removal of
			 unmixed supplies requirementSection 5112(p)(3)(D) of title 31, United
			 States Code, is amended by striking ensuring that and all that
			 follows through (ii) circulating coins and inserting the
			 following: ensuring that circulating coins.
		7.Resolution of
			 coin surpluses at Federal reserve banksThe Board of Governors of the Federal
			 Reserve System shall determine an inventory level of $1 coins required among
			 their member banks to meet reasonable circulation needs. The Board shall, after
			 such determination, adjust its inventories of $1 coins to that level through
			 methods which minimize the need for further storage expenditures. Surpluses of
			 $1 coins which can be most efficiently eliminated through destruction shall be
			 deemed to consist of obsolete and worn coins withdrawn from
			 circulation under section 5120(a) of title 31, United States
			 Code.
		
